DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 1/28/2021. As directed by amendment: Claims 1, 8, and 14 were amended. Claims 2-7, 9-13, and 15-19 were not amended. No new claims were added and no claims were cancelled. Thus, Claims 1-19 are presently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1, 8, and 14, Claims 1, 8, and 14 recite “wherein the preset time is shorter than the validity term of the obtained IP address”. The specification does not teach “wherein the preset time is shorter than the validity term of the obtained IP address”. Further, this limitation is not found in paragraphs 17-20 as stated in the Applicant’s Remarks from 1/28/2021.
Regarding Claims 2-7, Claims 2-7 are rejected under35 U.S.C. 112(a) for their dependence on Claim 1.
Regarding Claims 9-13, Claims 9-13 are rejected under35 U.S.C. 112(a) for their dependence on Claim 8.
Regarding Claims 15-19, Claims 15-19 are rejected under35 U.S.C. 112(a) for their dependence on Claim 14.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1, 8, and 14, Claims 1, 8, and 14 recite the limitation "the validity term of the obtained IP address".  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 2-7, Claims 2-7 are rejected under35 U.S.C. 112(b) for their dependence on Claim 1.
Regarding Claims 9-13, Claims 9-13 are rejected under35 U.S.C. 112(b) for their dependence on Claim 8.
Regarding Claims 15-19, Claims 15-19 are rejected under35 U.S.C. 112(b) for their dependence on Claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Seki ("Seki", US 20140250213) in view of Canon ("Canon", iPF785 User's Guide, 2015-04-07, Canon, ver 1.10, 700 pages) and in further view of Liu et al ("Liu", US 20160100356).
Regarding Claim 1, Seki teaches an IP address display device suitable for a power device, comprising: 
a communication interface (Fig. 1, element 18, par 0029); 
a display interface (Fig. 1, element 14, par 0029); 
and a control circuit, electrically coupled to the communication interface and the display interface (Fig. 1, element 50, par 0029), 
and then determine whether an IP address allocated by a DHCP server has been obtained through the communication interface (par 0031; Fig. 3A, elements {72, 76}, par 0045-0049; par 0018; Since the IP address allocated by a DHCP is stored and displayed, it has been determined that it has been obtained.);
and when the determination result is yes, the control circuit controls the display interface to execute the following operations: automatically showing the obtained IP address for a preset time, so that a user can obtain the IP address of the power device (Fig. 3A, elements {72, 76}, par 0045-0049; par 0018, par 0038; par 0029; The IP address is displayed as shown in Fig. 3A. Since the IP address expires and is updated, it is therefore displayed for a preset time.);
automatically after the preset time (Fig. 3A, elements {72, 76}, par 0045-0049, par 0018, par 0038; The IP address is displayed as shown in Fig. 3A. Since the IP address expires and is updated, it is therefore displayed for a preset time.).
wherein the control circuit is used to display an image showing a main menu by the display interface after the power device is electrically coupled to an AC power source; displaying another image to replace the image showing the main menu; reverting to the image showing the main menu; for remote management.  
Canon teaches wherein the control circuit is used to display an image showing a main menu by the display interface after the power device is electrically coupled to an AC power source (page 17-18; page 438-439; page 680; The main menu is the display (image) of the standby mode/paper menu. The printer goes into standby mode after it is plugged in. The printer does not go into standby mode if it is not plugged in. Page 680 further shows that the printer uses AC power.);
displaying another image to replace the image showing the main menu (page 438; Selecting the ink tab changes the display (image) to the ink menu.);
for remote management (page 492; par 498; The printer can be accessed remotely via Remote UI. An IP address can be used to configure the printer to connect with RemoteUI.);
reverting to the image showing the main menu (page 438-439; Selecting the paper tab changes the display (image) back to the standby mode/paper menu.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki with the display and RemoteUI functionality of Canon because it enables a user to locally access a printer and remotely access a printer via a network to configure network settings as well as display various types of information and statuses (Canon; page 492).
wherein the preset time is shorter than the validity term of the obtained IP address.
Liu teaches wherein the preset time is shorter than the validity term of the obtained IP address (Fig. 1, element 105, par 17; The preset time is the lease time of the first IP address. The validity term is the lease time of the second IP address.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki and Canon with the wireless terminal connection method of Liu because it provides user authentication when a user device connects to the network (Liu; par 9; par 17), thereby increasing security.
	Regarding Claim 2, Seki, Canon, and Liu teach the IP address display device as claimed in claim 1. 
Seki further teaches wherein the control circuit further determines whether a network has been connected through the communication interface, and when the determination result is yes, the control circuit further determines whether the IP address allocated by the DHCP server has been obtained through the communication interface (par 0031; par 0038; The DHCP server allocates an IP address to a specified device that is connected to the network 4. Since the IP address allocated by a DHCP is stored, it has been determined that it has been obtained.).  
	Regarding Claim 3, Seki, Canon, and Liu teach the IP address display device as claimed in claim 1.
Seki further teaches wherein the control circuit stores the obtained IP address in an internal register thereof (par 0012; par 0031; par 0042).  
Regarding Claim 4, Seki, Canon, and Liu teach the IP address display device as claimed in claim 1.
Seki further teaches wherein the control circuit is further electrically coupled to a memory unit, so as to store the obtained IP address in the memory unit (par 0012; par 0031; par 0042).  
	Regarding Claim 6, Seki, Canon, and Liu teach the IP address display device as claimed in claim 1. 
Seki further teaches wherein the control circuit further adjusts the length of the preset time according to a control command from an input interface or the communication interface (Fig. 3A, elements {72, 76}, par 0045-0046; Fig. 3B, elements {72, 76}, par 0049; par 0030; par 0038; If a user sets the IP Address Setting Method to Static from DHCP, the length of the preset time that the IP address would be displayed for would be adjusted. It would not be the length of the expired term of the IP address, but it would be shorter.).
	Regarding Claim 7, Seki, Canon, and Liu teach the IP address display device as claimed in claim 1.
Seki further teaches wherein the control circuit further determines whether to enable the function of automatically displaying the obtained IP address according to a control command from an input interface or the communication interface (Fig. 3A, elements {72, 76}, par 0045-0046; Fig. 3B, elements {72, 76}, par 0049; par 0030; If a user sets the IP Address Setting Method to Static, the obtained IP address allocated by the DHCP server would not automatically display. If the user sets the IP Address Setting Method to DHCP, the IP address allocated by the DHCP server would automatically display.)
Claims 5, and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Canon, in further view of Liu, and in even further view of Yasui et al ("Yasui", US 20140307279).
Regarding Claim 5, Seki, Canon, and Liu teach the IP address display device as claimed in claim 1.
Seki, Canon, and Liu do not explicitly teach wherein the power device comprises a power distribution unit or an uninterruptible power system.
Yasui teaches wherein the power device comprises a power distribution unit or an uninterruptible power system (par 0398-0412; The printer provides power to another device. This acts as a power distribution unit.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki, Canon, and Liu with the power distribution unit of Yasui because it would allow for other devices to use the power supply of the printer rather than connecting the device to another power outlet.
Regarding Claim 8, Seki teaches comprising: a communication interface (Fig. 1, element 18, par 0029); 
Seki, Canon, and Liu do not explicitly teach a power distribution unit.
Yasui teaches a power distribution unit (par 0398-0412; The printer provides power to another device. This acts as a power distribution unit.).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki, Canon, and Liu with the power 
The remainder of Claim 8 can be rejected with the same reasoning as Claim 1.
Regarding Claim 9, Claim 9 can be rejected with the same reasoning used for Claim 2.
Regarding Claim 10, Claim 10 can be rejected with the same reasoning used for Claim 3.
Regarding Claim 11, Claim 11 can be rejected with the same reasoning used for Claim 4.
Regarding Claim 12, Claim 12 can be rejected with the same reasoning used for Claim 6.
Regarding Claim 13, Claim 13 can be rejected with the same reasoning used for Claim 7.
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Canon, in further view of Liu, and in even further view of Talwerdi ("Talwerdi", US 20160080589).
Regarding Claim 14, Seki teaches comprising: a communication interface (Fig. 1, element 18, par 0029); 
Seki, Canon, and Liu do not explicitly teach an uninterruptible power system.
Talwerdi teaches an uninterruptible power system (par 0253; Since the printer can run on batteries as well as be connected to AC or DC current, it can act as an uninterruptible power system.).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Seki, Canon, and Liu with the uninterruptible power system of Talwerdi so that printing workflows are not interrupted by a disruption of power.
The remainder of Claim 14 can be rejected with the same reasoning as Claim 1.
Claim 15, Claim 15 can be rejected with the same reasoning used for Claim 2.
Regarding Claim 16, Claim 16 can be rejected with the same reasoning used for Claim 3.
Regarding Claim 17, Claim 17 can be rejected with the same reasoning used for Claim 4.
Regarding Claim 18, Claim 18 can be rejected with the same reasoning used for Claim 6.
Regarding Claim 19, Claim 19 can be rejected with the same reasoning used for Claim 7.
Response to Arguments
Applicant's arguments filed 1/28/2021 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: In reply, the Applicant respectfully submits that the claimed "preset time" does not correspond to the "validity term" mentioned in paragraph [0038] of the Seki patent, and that the construction on which the rejection is based is unreasonable. To the contrary, since the claimed IP display is "so that a user can obtain the IP address of the power device for remote management," and then reverts back to the power main management main window so that the user can go back to managing power, one skilled in the art would clearly not have interpreted the claimed "preset time" as corresponding to the "validity term" mentioned in paragraph [0038] of the Seki publication. 
Examiner’s Response: As stated in the response to argument 1 of final office action dated, 3/6/2020,
The IP address is displayed as shown in Fig. 3A. Since the IP address expires and is updated, it is therefore displayed for a preset time.
Further, Padmanabhan et al (“Padmanabhan”, Reasons Dynamic Addresses Change, 2016, ACM, pages 1-16), page 2 section 1, mentions that of 2272 dynamically assigned probes 
The validity term of the IP address is a preset time.
Argument 2: There is no need for, and consequently no suggestion of, reverting to a main menu after a preset time, as can be understood from Fig. 2 of Seki, and the corresponding description in paragraphs [0044] to [0048].
Examiner’s Response: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Seki is relied upon to teach after the preset time (Fig. 3A, elements {72, 76}, par 0045, par 0018, par 0038; The IP address is displayed as shown in Fig. 3A. Since the IP address expires and is updated, it is therefore displayed for a preset time.).
Seki does not explicitly teach reverting to the image showing the main menu.
Canon is relied upon to teach reverting to the image showing the main menu (page 438-439; Selecting the paper tab changes the display (image) back to the standby mode/paper menu.). 
(Canon; page 492).
The display screen of Seki would also benefit from incorporating a main menu to offer more display options and easier navigation of the display unit.
Argument 3: There is no preset time in this sequence since steps S12 and S18 ensure that the display continues until the user has finished the address designation operation. The difference is that, in Seki, it is necessary for the IP address to continue to be displayed so that the user can perform an operation on the address (designation), whereas the purpose of the claimed display is simply to allow the user to obtain the IP address, for example by writing it down or copying and pasting the address from the display, which can be done in a "preset time." 
Examiner’s Response: Seki paragraph 38 mentions “ Usually, the IP address allocated by the DHCP server 8 has a determined validity term, and the specified device requests the allocation of a new IP address from the DHCP server 8 when the validity term determined with respect to the IP address of the specified device expires.” 
The determined validity term is the preset time. Fig. 3A element 76 shows the IP address being displayed in the display area 72. 
Paragraph 45 further mentions “The set screen 70 a includes a setting method display area 72, an IP address display area 76, a subnet mask display area 78, a gateway address display area 80, an OK button 82 and a cancel button 84. In the setting method display area 72, a character string (“DHCP” or “static”) for displaying the current IP address setting method of the printer 10 is displayed.”
Thus, the IP address is displayed for a preset time upon obtaining the IP address.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., for example by writing it down or copying and pasting the address from the display, which can be done in a "preset time.") are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further, paragraph 48 of Seki mentions “By viewing the set screen 70 a, a user can know the current IP address setting method of the printer 10, the current IP address, the current subnet mask and the current gateway address.”
Thus, a user can write down or copy the address from the display while the IP address is still valid and has not yet expired.
Argument 4: Because the display of Canon lasts until the user presses the control button, it cannot reasonably be said to occur for a preset time, and therefore does not make up for the failure of Seki to teach display of the IP address for a preset time.
Examiner’s Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
automatically showing the obtained IP address for a preset time (Fig. 3A, elements {72, 76}, par 0045, par 0018, par 0038; par 0029; The IP address is displayed as shown in Fig. 3A. Since the IP address expires and is updated, it is therefore displayed for a preset time.).
Canon is used to cure the deficiencies of Seki such as teaching displaying a main menu as previously mentioned.
Argument 5: Instead, the Yasui publication merely discloses that a printer can supply power to another device, the printer being directly connected to a host computer. The printers of Yasui are serially connected and do not require addressing by IP address, much less temporary substitution of a main menu display with an IP address display as claimed, and therefore the Yasui publication does not make up for the deficiencies of Seki and/or Canon, as described above.
Examiner’s Response: In response to applicant's argument that Yasui is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yasui teaches a power distribution unit (Yasui; par 404), which provides (distributes) power to another device. Therefore, the device of Yasui a power distribution unit. 
The instant specification paragraph 1 mentions “The present invention relates to the technical field of power device, and more particularly, to an IP address display device suitable for a power device, and a power distribution unit and an uninterruptible power system using the same.”
Seki is relied upon to teach an IP display device. Yasui is relied upon to teach a power distribution unit. 
Thus, the reference of Yasui is in the same field of applicant’s endeavor (being a power device) and pertinent to the particular problem to be solved (by teaching a power distribution unit).
Argument 6: This rejection is again respectfully traversed on the grounds that the Talwerdi publication is directed to a document reader and includes no disclosure relevant either to obtaining an IP address or displaying such an IP address.
Examiner’s Response: In response to applicant's argument that Talwerdi is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Talwerdi teaches an uninterruptable power system (UPS) (Talwerdi; par 253).  The printer of Talwerdi can run on batteries and be plugged into alternating or direct current. If the printer were to be plugged out, then the printer would still be able to be powered on with the batteries acting as a backup power supply, thus making it an uninterruptible power system. Therefore, the device of Talwerdi is an uninterruptable power system. 
The instant specification paragraph 1 mentions “The present invention relates to the technical field of power device, and more particularly, to an IP address display device suitable for a power device, and a power distribution unit and an uninterruptible power system using the same.”
Seki is relied upon to teach an IP display device. Talwerdi is relied upon to teach an uninterruptable power system. 
Thus, the reference of Talwerdi is in the same field of applicant’s endeavor (being a power device) and pertinent to the particular problem to be solved (by teaching an uninterruptable power system).
The remainder of the Applicant’s arguments with respect to Claims 1, 8, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Ewing et al (US 20090234512), Abstract - Managing electrical power usage in a power distribution system. Power usage data indicative of electrical current flow through electrical outlets in the system are collected and displayed for a user. The user may select an outlet and issue a command to control current flow through that outlet. Environmental data may also be collected and displayed. Outlets in different Cabinet Power Distribution Units (CDUs) in different locations may be clustered for reporting and control. A database structure provides a "system" table for data descriptive of the system, a "tower" table for data descriptive of outlets and other elements in the system, 
Paku (US 20160330614), Abstract - In order to solve the problem that the cost of implementing a wireless communication network that uses wireless communication devices that perform point-to-point wireless communication has not been sufficiently reduced, this wireless communication network uses a wireless communication device that performs point-to-point wireless communication with at least one other communication device wherein when a prescribed signal is inputted, said wireless communication device allocates a prescribed identification number to the other communication device. 
Morimoto (US 20170346786)
Wilerson et al (US 20100312875), Abstract - A system and method are disclosed for the automated discovery of devices on a network, such as a TCP /IP network using Dynamic Host Configuration Protocol (" DHCP") and Domain Name System ("DNS") servers. Devices on the network may be discovered, identified, and tracked by a monitoring server. Communications with the monitoring server may include identification information for each device. The identification information may be stored in DHCP option fields, transmitted with DHCP messages, and used to identify whether the device is new to the network. 
Daniel (US 20120316698), Abstract - A power distribution and control system has a wall mounted controller or a transportable controller (e.g., a Smart Phone or wireless Tablet) configured to resemble a solid-state household thermostat having a touchscreen display. The user interface controller provides control options to the user who can selectively enable selected circuit breakers or power strips on a schedule selected by the user. The controller is programmed to control a plurality of identified User Devices such as televisions or other solid-state or computer controlled instruments or appliances, which typically consume power even when in "standby" mode and not in use. The User Devices will be selectively connected to the mains supply only when selectively enabled by Controller inputs, thereby saving valuable energy because the User Devices will not consume any power when not enabled. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482.  The examiner can normally be reached on Monday-Friday 7:30 AM - 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.A.C./Examiner, Art Unit 2444                                                                                                                                                                                                        
/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444